DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Effective Filing Date
The effective filing date of the claimed invention is September 28, 2017 since applicants filed a certified English translation of their foreign priority document JP 2017/187394 on February 19, 2021.  It is the examiner’s position that the claims of the instant application have adequate basis in the foreign priority document JP 2017/187394 and therefore can receive the benefit of the earlier filing date.  

Response to Amendment
Claims 1, 2, 8 and 9 have been amended, claim 7 has been deleted and new claims 10 and 11 have been added.  Hence, claims 1-6 and 8-11 are pending in the application.  Applicants should note that although claims 4-6 are not in compliance with 37 CFR 1.121 as the claim modifier is missing for these claims, in the interest of compact prosecution, the examiner has considered the amendment, however, applicants should correct this informality in response to this Office Action.  The examiner assumed there were no amendments to these claims.
The objection to the claims as set forth in the previous Office Action dated November 19, 2020 has been overcome by applicant’s amendment and is now withdrawn.
The 102(a)(1) rejection over Yatake et al. (US 2011/0293898) as set forth in the previous Office Action dated November 19, 2020 has been overcome by applicant’s amendment and is now withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 1-6 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2017/0247561).
Nakagawa et al. teach an ink set comprising: (1) a surface treatment liquid composition (i.e. surface processing composition) comprising a nonionic resin particle and a multivalent metal salt; and (2) one or more ink compositions including a non-white ink composition comprising a non-white coloring material and a resin particle and a white ink composition comprising a white coloring material and a resin particle.  See para. 0034, paras. 0040-0043 and paras. 0179-0180.  The nonionic resin particle of the surface treatment liquid composition can be a urethane polymer with a glass transition temperature of -25 to 25°C and is present in an amount of 0.5 to 20% by weight.  See para. 0055, para. 0060 and paras. 0078-0084.  The surface treatment liquid composition further comprises an organic solvent.  See paras. 0096-0098.  The resin particles in the non-white and white ink compositions can be an acrylic resin such as Microgel E-1002 and E-5002, Voncoat 4001, Voncoat 5454, SAE-1014, Savinol SK-200, Primal AC-22 and AC-61 and Nanocryl SBCX-2821 and 3689.  The glass transition temperature of the resin particle in the ink compositions is preferably from about 30 to about 90 °C.  See paras. 0062-0065, paras. 0128-0132.  The colorants in the non-white ink compositions include organic pigments and the colorant in the white ink composition include titanium oxide, iron oxide, tin oxide, zirconium oxide, iron-titanium double oxide and a white particle having a hollow structure.  See paras. 0135-0146.  Each of the ink 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the acrylic resin particles such as Microgel E-1002 and E-5002, Voncoat 4001, Voncoat 5454, SAE-1014, Savinol SK-200, Primal AC-22 and AC-61 and Nanocryl SBCX-2821 and 3689 having a glass transition temperature from about 30 to about 90 °C for the urethane resin particles having a glass transition temperature of 41°C as the resin particles in the white ink composition as claimed by applicants as Nakagawa et al. also disclose the use of acrylic resin particles having a glass transition temperature from about 30 to about 90 °C for use in an ink set for image formation but fail to show an example incorporating it as a resin particle in the white ink composition.
With respect to the language “wherein a thickness of the white ink layer is from 1 µm to 4µm” in claims 10 and 11, the Examiner notes that the Nakagawa et al. reference discloses the same composition as well as the same method or a substantially similar method to that of the instant invention.  Therefore, this property would be expected.  See MPEP 2112.02.
It is the examiner’s position that the publication date of the above Nakagawa et al. reference is August 31, 2017, which is before the effective filing date of the claimed .
Claims 1-6 and 8-11 is/are rejected under 35 U.S.C. 103 as being obvious over Nakagawa et al (US 2017/0247561).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Nakagawa et al. teach an ink set comprising: (1) a surface treatment liquid composition (i.e. surface processing composition) comprising a nonionic resin particle and a multivalent metal salt; and (2) one or more ink compositions including a non-white ink composition comprising a non-white coloring material and a resin particle and a white ink composition comprising a white coloring material and a resin particle.  See para. 0034, paras. 0040-0043 and paras. 0179-0180.  The nonionic resin particle of the surface treatment liquid composition can be a urethane polymer with a glass transition 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the acrylic resin particles such as Microgel E-1002 and E-5002, Voncoat 4001, Voncoat 5454, SAE-1014, Savinol SK-200, Primal AC-22 and AC-61 and Nanocryl SBCX-2821 and 3689 having a glass transition temperature from about 30 to about 90 °C for the urethane resin particles having a glass transition temperature of 41°C as the resin particles in the white ink composition as claimed by applicants as Nakagawa et al. also 
With respect to the language “wherein a thickness of the white ink layer is from 1 µm to 4µm” in claims 10 and 11, the Examiner notes that the Nakagawa et al. reference discloses the same composition as well as the same method or a substantially similar method to that of the instant invention.  Therefore, this property would be expected.  See MPEP 2112.02.
It is the examiner’s position that the effectively filed date of the above Nakagawa et al. reference is February 17, 2017 (based on the filing date) therefore, this reference further qualifies as prior art under 35 USC 102(a)(2) based on the filing date.
Furthermore, it is the examiner’s position that the effectively filed date of the above Nakagawa et al. reference is February 25, 2016 (based on the foreign priority date) therefore, this reference further qualifies as prior art under 35 USC 102(a)(2) based on the foreign priority date.

Response to Arguments
Applicant's arguments filed February 19, 2021 have been fully considered but they are not persuasive. 
Applicants argue that the certified English translation filed February 19, 2021 perfects the priority of the present application to September 28, 2017 and therefore, the Nakagawa et al. reference is removed as a reference under 35 USC 102(b)(1)(A).  The examiner disagrees since the publication date of the Nakagawa et al. reference is August 31, 2017 which is still before the effective filing date of this application.  
Furthermore, the Nakagawa et al. reference is available as prior art under 35 USC 102(a)(2) since it is the examiner’s position that the effectively filed date of the above Nakagawa et al. reference is February 17, 2017 (based on the filing date) and December 28, 2017 (based on the foreign priority) which further qualifies this reference as prior art under 35 USC 102(a)(2) based on the filing date and based on the foreign priority date.  With respect to this 103 rejection over the Nakagawa et al. reference, the rejection may be overcome by submitting a 102(b)(2)(C) statement.  Applicant is reminded that a statement pursuant to 35 USC 102(b)(2)(C) must include a statement that the claimed invention and the subject matter disclosed were owned by, or subject to an obligation of assignment to, the same person not later than the effective filing date of the claimed invention (emphasis added).  See MPEP 717.02(a) I.  The examiner will consider a 102(b)(2)(C) statement with the correct language as long as it is filed in response to this Office Action.  Accordingly, this action is final.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE G KLEMANSKI whose telephone number is (571)272-1370.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HELENE KLEMANSKI/Primary Examiner, Art Unit 1734